In a custody proceeding, the plaintiff father appeals from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), entered December 15,1983, as denied that branch of his cross motion which sought a temporary injunction prohibiting the defendant mother from removing the parties’ children from Dutchess County pending a hearing on the children’s best interests as directed by an order of the Supreme Court, Dutchess County, dated August 24, 1983. 1 Order reversed insofar as appealed from, as a matter of discretion, without costs or disbursements, and that branch of plaintiff’s cross motion which sought a preliminary injunction granted. 1 In our view, the best interests of the children would be served by temporarily enjoining defendant from removing the children from Dutchess County pending the hearing directed by Special Term pursuant to its order dated August 24, 1983. Titone, J. P., Mangano, Thompson and Brown, JJ., concur.